Citation Nr: 1436324	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  12-04 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	John S. Berry


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1965 to August 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri which granted the Veteran's claim for service connection for PTSD with an evaluation of 30 percent effective April 22, 2008.

After Decision Review Officer (DRO) consideration of the claim, the RO increased the rating to 70 percent in a January 2012 decision.  As this increase did not represent a full grant of the benefits sought, the Veteran's appeal continued.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  The RO did not address the Veteran's claim for a (TDIU) in either that decision or the January 2012 statement of the case (SOC) despite this issue being part of the original April 2012 rating decision and the Veteran reiterating his unemployability in his August 2012 notice of disagreement (NOD).  Regardless of the RO's failure to address the issue in an SOC, the Board will address it below, as the Court has held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

The Board has reviewed the Veteran's electronic record prior to rendering a decision in this case. 


FINDINGS OF FACT

1. The Veteran's PTSD does not cause him total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

2. However, the Veteran meets the schedular criteria for a TDIU and his service-connected PTSD precludes him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria for entitlement to an initial rating higher than 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2013).

2. But the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.  

Regarding the Veteran's TDIU claim, the decision below represents a complete grant of the benefit sought on appeal with regard to that issue.  Thus, any deficiency in VA's compliance with the duty to notify and assist is nonprejudicial and any further discussion of VA's duties is not necessary.  38 C.F.R. § 20.1102 (2013).

Concerning his claim for a higher rating for service connected PTSD, because the matter at issue in this case concerns an appeal of an initial rating, VCAA notice obligations were fully satisfied once service connection was granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006) (holding that once a decision awarding service connection and assigning a disability rating and an effective date has been made, the section 5103(a) notice has served its purpose, and its application is no longer required because the claim has been substantiated).  The record here does not show, nor does the Veteran or his representative contend, that any notification deficiencies have resulted in prejudice.  See Goodwin v. Peake, 22 Vet. App. 128 (holding that the veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements such as the disability rating and effective date).

To satisfy its duty to assist, the VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A.  This includes assisting the claimant in obtaining necessary medical examinations and opinions.  Id.  

Here, the Board concludes that the duty to assist has also been met with regards to his claim for a higher initial rating.  The totality of the Veteran's VA and private treatment records has been obtained.  He was given appropriate VA examinations on two occasions, both of which were made after reviewing the entire claims folder.  Contained in the examination reports are relevant opinions by the examiners.  The examinations addressed the appropriate rating criteria found in 38 C.F.R. § 4.130.  There is no indication that there is any relevant evidence outstanding in these claims and the Board will proceed with consideration of the Veteran's appeal.  

II. Higher Initial Rating

The Veteran contends that he is warranted an initial rating higher than 70 percent for his service-connected PTSD.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the evaluation is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly, as is the case here, where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous..." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, 'staged' ratings may be assigned for separate periods of time based on facts found.  Id.

His PTSD is rated under the General Rating Formula for Mental Disorders-specifically under 38 C.F.R. § 4.130, DC 9411.  In addition, the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed within 38 C.F.R. § 4.130.

When evaluating a mental disorder, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Under the General Rating Formula, a 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.

The maximum 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation. See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130. 

The Federal Circuit recently clarified that the General Rating Formula for Mental Disorders requires not only (1) sufficient symptoms of the kind listed in the percentage requirements, or others of similar severity, frequency or duration; but also (2) that those symptoms cause the level of occupational and social impairment specified in the regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

In evaluating the evidence, the Board also has considered various Global Assessment of Functioning (GAF) scores contained in the DSM-IV which clinicians have assigned to a veteran.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence bearing on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

Generally speaking, the higher the GAF score, the higher the overall functioning of the individual.  A score of 60-51 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers.)  A score of 50-41 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DSM-IV at 46-47.  See 38 C.F.R. § 4.130.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

Since filing his original claim for service connection for PTSD in 2008, the Veteran has received VA psychiatric treatment.  These records have been reviewed and show symptoms associated with his PTSD such as: paranoia; difficulty sleeping; suicidal ideation; tense, depressed, and guarded mood; auditory hallucinations; episodes of rage and irritability; difficulty concentrating; hypervigilance; and an exaggerated startle response; and memory trouble.  His GAF scores ranged from 50 to 55.  

The Veteran underwent a VA compensation examination for his PTSD in January 2010.  The report of the examination indicates the examiner reviewed his claims file.  The Veteran's past hospitalization in 2009 for his mental condition and suicidal thoughts was noted.  An extensive summary of his pre-military, military, and post-military histories was recorded.  Upon examination his appearance, psychomotor activity, speech, attitude toward the examiner, and affect were normal.  His mood was depressed, but he was oriented to person, time, and place.  His intelligence was listed as above average.  The examiner denied that he exhibited inappropriate, obsessive, or ritualistic behavior and further stated that he was able to maintain his personal hygiene.  The Veteran did possess sleep impairment, panic attacks, and suicidal thoughts.  He explicitly stated he had multiple suicide attempts in his past.  His memory was listed as normal.  

The examiner indicated the Veteran had persistent re-experiencing of his in-service traumatic event via recurrent and intrusive distressing recollections and dreams, acting or feeling as if it was recurring, and intense psychological distress at exposure to internal or external cues that resembled the event.  She also indicated the Veteran made persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness in the form of efforts to avoid thoughts, feelings, or conversations associated with the trauma, efforts to avoid activities, places, or people that arouse recollections of the trauma, the inability to recall an important aspect of the trauma, markedly diminished interest or participation in significant activities, a feeling of detachment or estrangement from others, a restricted range of affect, and a sense of a foreshortened future.  The examiner further indicated that he suffered from increased arousal via difficulty falling or staying asleep, irritability or outburst of anger, difficulty concentrating, hypervigilance, and an exaggerated startle response.  

The examiner diagnosed PTSD and assigned him a GAF score of 55.  She denied that there was total occupational and social impairment due to PTSD signs and symptoms, but did state that the PTSD signs and symptoms resulted in deficiencies in judgment, thinking, family relations, work, mood, and school as well as reduced reliability and productivity.  The examiner cited to the Veteran's history of violent outbursts, including those involving his wife and children, his inability to maintain relationships, his inability to keep a job for more than 18 months for over 40 years, and his flat mood and sadness.  

He had another VA compensation examination concerning his PTSD in December 2011.  There the examiner indicated the Veteran's claims file was reviewed.  The examiner confirmed the Veteran's PTSD diagnosis and assigned a GAF score of 50.  The examiner marked that the PTSD caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  While the Veteran was at that time employed as a security guard, he was on probation because of mistakes and blamed this on his lack of sleep.  The examiner marked that the following symptoms were present: depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a worklike setting, suicidal ideation, obsessional rituals which interfere with routine activities, and impaired impulse control, such as unprovoked irritability with periods of violence.  The Veteran specifically denied subjective memory complaints.  

After review of the relevant evidence of record, the Board concludes that an initial rating higher than 70 percent for service-connected PTSD is not warranted.  There is no competent medical evidence of record that concludes that the Veteran's PTSD causes him total occupational and social impairment.  Instead, both VA examiners concluded that his PTSD led to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, which is the standard for his current 70 percent rating.  

While there is indication that his PTSD renders him unemployable, as will be discussed below with regards to the applicability of a TDIU, there is no evidence to suggest that he is totally impaired socially, which is part of the analysis for a higher rating.  See Vazquez-Claudio, 713 F.3d at 118 (Fed. Cir. 2013).  Furthermore, the Veteran has exhibited very few, if any, of the exemplar symptoms contained in the General Rating Formula listed in the 100 percent criteria.  He has never exhibited a gross impairment in thought processes or communication, persistent delusions, persistent danger of hurting self or others, an intermittent inability to perform activities of daily living, or a disorientation to time or place.  While his suicidal ideation, memory complaints, and sometimes violent behavior have all been documented by the medical evidence of record, the Veteran's treatment has managed these symptoms so that they do not result in total occupational and social impairment.  Contained in VA treatment records in 2012 and 2013 are entries documented the Veteran at least making an effort at social activities, such as water aerobics at the gym to help with his obesity.  Thus, the Board has concluded that the frequency, severity, and duration of his symptoms are better represented by the 70 percent rating, which contemplates suicidal ideation, panic attacks, depression, impaired impulse control, and inability to establish and maintain effective relationships.  

In light of the foregoing, the Board finds that the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).  Therefore, the preponderance of the evidence is against the Veteran's claim for entitlement to an initial evaluation in excess of 70 percent and the claim must be denied.

In reaching this decision, the Board has also considered whether an extraschedular rating is warranted.  Bagwell v. Brown, 9 Vet. App. 157 (1996).  The Board finds that there is no basis for further action on this question as there is no indication of an exceptional disability picture such that the scheduler evaluation for the Veteran's service-connected PTSD is inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The symptoms associated with the Veteran's PTSD as detailed above are not shown to cause any impairment that is not already contemplated by the rating criteria.  As noted in Mauerhan, the rating criteria do not contain an exhaustive list of symptoms associated with mental health disorder.  Therefore, while the Veteran may exhibit some of the listed symptoms but the fact that other symptoms may not be listed does not render the symptoms unusual or exceptional.  What must be considered more closely in terms of the criteria is how the symptoms impact the Veteran socially and occupationally.  In this regard, the Board finds that the various symptoms endorsed by the Veteran, which has been discussed at length above, produce a level of impairment found within the rating criteria.  There is nothing in his reported symptomatology or in how it affects him that is considered unusual or exceptional.  For these reasons, referral for consideration of an extraschedular rating is not warranted in this case.

III. TDIU

The Veteran claims he is unable to obtain or maintain substantially gainful employment because of the severity of his service-connected PTSD and, therefore, entitled to a TDIU.

Total disability is considered to exist when there is any impairment in mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability, that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one service-connected disability, it must be rated at 60 percent or more; whereas if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id.

In making this determination the critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Board must assess whether there are circumstances in the Veteran's case, apart from any non-service connected conditions and advancing age, which would justify a TDIU.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

As discussed above, the Veteran is currently service connected for PTSD at a 70 percent rating.  This 70 percent rating is sufficient to avail the Veteran of scheduler TDIU under § 4.16(a).  Thus, he does not have to resort to the special extraschedular provisions of § 4.16(b).  The only remaining consideration, then, is whether his PTSD renders him unable to obtain and maintain substantially gainful employment.

The Veteran has maintained that he retired from his job as a security guard in August 2010 mainly because of symptoms attributable to his PTSD and their effect on his performance.  In an August 2010 VA psychiatry note, the psychiatrist recorded that the Veteran retired because "he feared he would have an accident because he got so tired working the midnight shift."  The Veteran's sleep trouble has been recorded as a symptom of his psychological condition since 2008 at the latest.

The Veteran has submitted two statements from his private psychotherapist C.H.  In the first dated October 2010, C.H. noted the Veteran's diagnosis of PTSD and stated that the condition was recently exasperated by the loss of his mother.  She also noted the Veteran was unable to maintain effective work or social relationships and stated that his retirement was due to his impairment.  She recommended that the Veteran continue psychotherapy to address his multiple symptoms.  

The second statement from C.H. is dated March 2012.  In it, she stated:

This Veteran is unemployable as a result of his service related PTSD, which has continued to debilitate him over many years.  His PTSD related illnesses are: eating disorder, panic disorder, sleep disorder and major depression, including suicidal ideation.  Each of these caused his consistently deteriorating health and ultimately destroyed his ability to function.  As a result he has lost his social functioning and ability to interact appropriately in a work setting. 

She also stated that all of the Veteran's impairments were related to his PTSD.

The Veteran received two VA compensation and pension examinations regarding his PTSD.  The first came in January 2010, where the examiner noted that since service, the Veteran had not held any one job longer than 18 months.  The Veteran reported that he sought only jobs where he could avoid interactions.  He also reported that after six to ten months on any given job, he could no longer take direction from supervisors and then would quit.  While the examiner denied that the Veteran's PTSD caused him total occupational and social impairment, she did mark that it caused deficiencies with the Veteran's work.  

The Veteran's second VA exam occurred in December 2011.  The examiner marked that the Veteran's PTSD led to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran reported that he was current on probation at his job as a security guard due to making mistakes, which he attributed to his lack of sleep.  The examiner provided the following comment on unemployability:

Veteran's PTSD symptoms would likely impact his ability to work in the following broad areas: ability to sustain effective interpersonal relationships and ability to sustain adequate mental energy to effectively complete work tasks throughout a full work day...[The V]eteran would likely have difficulty completing detailed work assignments and working effectively with other people.  Veteran's PTSD symptoms similarly impact his ability to perform physical or sedentary employment.

There is no current medical evidence to the contrary (i.e., evidence specifically indicating the Veteran's service-connected disabilities do not render him unemployable).  While previous records from VA psych treatment sessions indicate the Veteran possessed a desire to start his own business, there is no evidence that he was able to follow through with this goal or obtain any other form of employment since 2010.  As the Court pointed out in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

Certainly then, absent this type of contrary evidence, and considering the positive opinions from his private psychotherapist, the evidence is at least in equipoise as to whether he is unemployable due to his service-connected disabilities.  Accordingly, he must be afforded the benefit of the doubt and his claim for a TDIU is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

Entitlement to an initial rating higher than 70 percent for PTSD is denied.

Entitlement to a TDIU is granted.




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


